                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA

MICHAEL TRAHAN                                     CIVIL ACTION

VERSUS                                             NO. 19-12850

SAMUEL HAYES, PRIMORIS ENERGY                      SECTION "B"(2)
SERVICES CORPORATION, AND
LIBERTY MUTUAL INSURANCE COMPANY

                        ORDER AND REASONS

     Plaintiff filed a motion to remand, alleging the removal of

the case was untimely. Rec. Doc. 4. Defendant timely filed a

response in opposition. Rec. Doc. 9. For the reasons discussed

below,

     IT IS ORDERED that the motion to remand is DENIED.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Plaintiff filed a complaint against defendants Samuel Hayes

(“Hayes”), Primoris Energy Services Corporation and Liberty Mutual

Insurance Company in Orleans Civil District Court for injuries

resulting from a motor vehicle collision on April 16, 2018. Rec.

Doc. 1-2 at 1. Plaintiff alleges that defendant Samuel Hayes’ fault

and negligence in operating the vehicle caused the collision, and

that Hayes was in the course and scope of his employment with

Primoris Energy Services Corporation at the time of the accident.

Rec. Doc. 1-2 at 2. Defendants filed their answers in state court,

denying plaintiff’s allegations and asserting that any damages

plaintiff may have sustained were the result of plaintiff’s own


                                   1
fault. Rec. Doc. 1-2 at 22-24. A pretrial scheduling conference

was set before Judge Christopher Bruno at Orleans Civil District

Court for October 30, 2019. Rec Doc. 1-2 at 46. Defendants filed

a notice of removal on September 27, 2019 on the basis of diversity

jurisdiction. Rec. Doc. 1. Defendants asserted that the parties

had diverse citizenship and the amount in controversy exceeded the

$75,000    minimum         amount,       based      on     a        physician’s    recent

recommendation that plaintiff undergo C5-6, C6-7 anterior cervical

discectomy and fusion which has an estimated cost of $53,656. Id.

at 3.

      Plaintiff filed the instant motion to remand claiming that

defendants’ removal notice was procedurally deficient because it

was   untimely.   Rec.      Doc.     4-1.    Defendants         filed    a    response   in

opposition stating that their notice of removal was timely filed

within    30   days   of    the    point     at    which       it    became    clear    that

plaintiff’s     claims      met    the      minimum      threshold       for    diversity

jurisdiction. Rec. Doc. 9.

LAW AND ANALYSIS

      District Courts have original jurisdiction, called diversity

jurisdiction,     over      all    civil         actions       where    the    matter    in

controversy exceeds $75,000 and is between citizens of different

states. 28 U.S.C. §1332(a). If a civil action over which the

district courts of the United States have original jurisdiction is

brought in a State Court, it “may be removed by the defendant or

                                             2
defendants, to the district court of the United States for the

district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a). Defendants must file a notice of

removal pursuant to 28 U.S.C. §1446. Generally,

     “[t]he notice of a removal of a civil action or
     proceeding shall be filed within 30 days after the
     receipt by the defendant, through service or otherwise,
     of a copy of the initial pleading setting forth the claim
     for relief upon which such action or proceeding is
     based,”

28 U.S.C. § 1446(b)(1).

However,

     “if the case stated by the initial pleading is not
     removable, a notice of removal may be filed within 30
     days after receipt by the defendant, through service or
     otherwise, of a copy of an amended pleading, motion,
     order or other paper from which it may first be
     ascertained that the case is one which is or has become
     removable.”

28 U.S.C. § 1446(b)(3).

The removing party bears the burden of showing that removal was

proper, and any ambiguities are to be strictly construed in favor

of remand. See Manguno v. Prudential Prop. & Cas. Ins. Co., 276

F.3d 720, 722 (5th Cir. 2002).

     The issue before the Court in this case is a “timeliness

dispute” rather than an “amount dispute.” Mumfrey v. CVS Pharmacy,

Inc., 719 F.3d 392, 398 (5th Cir. 2013). That is, parties do not

disagree as to whether the amount in controversy has been met but

rather, plaintiff argues that the defendants have missed the


                                 3
deadline for removal and is therefore barred from removing. Id. As

stated above, § 1446(b)(1) states that generally notice of removal

shall be filed within 30 days of receipt by the defendant of the

initial pleading. However, the Fifth Circuit has held the thirty-

day    clock   is   only   triggered   by    the   initial   pleading   if   it

“affirmatively reveals on its face that the plaintiff is seeking

damages in excess of the minimum jurisdictional amount.” Chapman

v. Powermatic, Inc., 969 F.2d 160, 163 (5th Cir. 1992). When state

laws    prohibit    plaintiffs    from      pleading   unliquidated     damage

amounts, as is the case in Louisiana, the Fifth Circuit has held

that a plaintiff should place “in the initial pleading a specific

allegation that damages are in excess of the federal jurisdictional

amount” if she wishes the thirty-day time period to run from the

defendant’s receipt of the initial pleading. Mumfrey at 400. In

this case, plaintiff did not include such a provision in his state

court petition, and therefore neither party disputes that the

thirty-day clock did not begin to run at the time the initial state

court case was filed.

       This leaves the Court to analyze when the thirty-day clock

begin to run under § 1446(b)(3), which states that defendants must

file a notice of removal within thirty days of receipt of an “other

paper from which it may first be ascertained that the case is one

which is or has become removable.” The Court will analyze when the

thirty-day clock began to run below.

                                       4
     A. Defendant’s Notice of Removal was Timely

     Defendants’ notice of removal was not procedurally defective

because it was filed within thirty days of receipt of plaintiffs’

surgery estimate from Dr. Wyatt estimating the cost of surgery to

be $53,656. Parties disagree as to which “other paper” began the

thirty-day     window     for   removal.      Plaintiff    asserts      that   the

interrogatory     responses        and   medical      records    plaintiff     and

plaintiff’s    counsel     provided      to   defendants   on    July    16,   2019

specifically     stated     that    “Plaintiff’s       medical    specials     are

$45,730.43” and therefore the removal window opened at that time.

Rec. Doc. 4-1 at 2. Defendants argue that it was not “unequivocally

clear and certain” that the requisite jurisdictional amount in

controversy had been met until receipt of Dr. Wyatt’s surgery

estimate on September 26, 2019. Rec. Doc. 9 at 2.

     Defendants specifically argue that plaintiffs’ responses to

discovery did not make it “unequivocally clear and certain” that

the amount in controversy was met because the medical cost of

$45,730.43 is well below $75,000. Id. In support of their argument

defendants    cite   to   cases     holding    that   defendants’       thirty-day

removal period is not triggered until the defendants receive “other

paper” containing specific damage estimates in excess of $75,000.

Id. Defendants cite to two cases on point with the issue before

the court; however, neither case is mandatory authority in this



                                         5
court as both cases were decided in the Western District of

Louisiana.

     In   Blake   v.   Wal-Mart   Stores   Inc.,   the   Western   District

considered whether the notice of removal was filed within thirty

days of receipt of “other paper” which made the case removeable.

Blake v. Wal-Mart Stores, Inc., 358 F. Supp. 3d 576, 576-583 (W.D.

La. 2018). The plaintiff filed suit in state court on October 4,

2017; thereafter, defendant removed the case to federal court on

April 20, 2018 after it received discovery responses indicating

that plaintiff needed surgery with anticipated medical expenses

over $125,000. Id. Plaintiff filed a notice of remand asserting

that removal was untimely because earlier discovery responses and

medical records, received more than thirty days before the removal

was filed, should have indicated that the amount in controversy

exceeded $75,000. Id. The court determined the discovery responses

and medical records provided facts that might have supported the

defendant’s burden of establishing the amount in controversy if

the defendant had chosen to remove the case at an earlier time.

Id. However, the court ultimately decided nothing in the discovery

responses made an express demand for more than $75,000, evidenced

medical   bills    more    than    $75,000,   or    otherwise      made   it

“unequivocally clear and certain” that more than $75,000 was being

sought by the plaintiff. Id. at 580. Thus, the discovery responses

did not mandate that the defendant remove the case and did not

                                     6
make the defendants removal untimely. Id. The plaintiff argued

that the defendant could have used the Louisiana quantum decisions

to determine that an award for the plaintiff’s type of injuries

exceeded   $75,000.   Id.   However,    “the   necessity    of   independent

research to ascertain the amount in controversy shows the discovery

responses were not ‘unequivocally clear and certain’.” Id. at 580

quoting Cole ex rel. Ellis v. Knowledge Learning Corp., 416 F.

Appx. 437, 480 (5th Cir. 2011). Thus, it was not until the

defendant received discovery responses that specified anticipated

medical expenses to be in excess of $127,000 that it became

“unequivocally clear and certain” that the amount in controversy

exceeded $75,000. Blake, 358 F. Supp. 3d at 582. Accordingly, in

applying the ruling in Blake to the present case, the defendants’

removal was timely because it was not until the defendant received

Dr. Wyatt’s surgical estimate that the amount in controversy

exceeded the jurisdictional amount. Although the present defendant

could have earlier used the Louisiana quantum to determine an

estimated award for injuries of that similarly reported by the

plaintiff and use such to support removal to the federal court,

such   independent    research   demonstrates     that     the   plaintiff’s

discovery responses were not “unequivocally clear and certain” as

to the amount in controversy. Thus, the discovery responses did

not begin the thirty-day removal clock making removal untimely.



                                    7
     Matute v. Wal-Mart Stores Inc. considered whether a notice of

removal was filed within thirty days of receipt of “other paper”

which made the case removable. Matute v. Wal-Mart Stores, Inc.,

No. CV 19-0124, 2019 WL 2396870, (W.D. La. May 21, 2019), report

and recommendation adopted, No. CV 19-0124, 2019 WL 2385194 (W.D.

La. June 5, 2019). In Matute, the plaintiff filed suit on May 24,

2018, in state court. Id. On February 1, 2019, the defendant

removed the case to federal court based on diversity jurisdiction

after   receiving   plaintiff’s   medical   bills   and   records   that

included a specific damage estimate in excess of the jurisdictional

amount on January 16, 2019. Id. Subsequently, plaintiff filed a

motion to remand asserting that removal was untimely as defendant

had received several medical records and bills more than thirty

days prior to removal. Id. Matute is different from the present

case because the defendant was also the plaintiff’s employer.

     However, in Matute the plaintiff, like the plaintiff in the

present case, argued that the defendant was in possession of

medical bills and reports in which it could have used to remove

the case thereby starting the thirty-day period. Id. Nevertheless,

the court noted “[r]emoving defendants, however, are not held to

a due diligence standard.” Id. citing Drago v. Sykes, Civ. Action

No. 13-563, 2013 WL 3804834 (E.D. La. July 19, 2013). The court

explained that there was no indication at any time more than 30

days prior to removal that plaintiff provided defendant with an

                                   8
“other paper” that contained specific damage estimates in excess

of $75,000 which would have triggered the thirty-day removal period

under 28 U.S.C. § 1446(b)(3). Matute v. Wal-Mart Stores, Inc., No.

CV 19-0124, 2019 WL 2396870, (W.D. La. May 21, 2019), report and

recommendation adopted, No. CV 19-0124, 2019 WL 2385194 (W.D. La.

June 5, 2019). In following the Western District’s ruling in

Matute, the defendants’ removal in the present case is timely,

because the medical records provided to defendants on July 16,

2019 did not contain specific damages in excess of $75,000.

    Furthermore, in Mumfrey v. CVS, the Fifth Circuit failed to hold

defendants to a due diligence standard and reiterated that “other

paper”   must   be   “unequivocally       clear   and   certain”   that   the

jurisdictional amount has been met to start the removal clock. 1

Mumfrey v. CVS Pharmacy, Inc., 719 F.3d 392, 399 (5th Cir. 2013).

In Mumfrey the Fifth Circuit affirmed a lower courts decision that

the removal clock was not triggered until the defendant received

a copy of an amended petition seeking $3,575,000. Id. Plaintiff

argued that his initial pleadings were removable because his list

of damages was so extensive it was clear his claims satisfied the


1 Mumfrey v. CVS Pharmacy overturns Bosky v. Kroger Texas, LP, on a different
issue than the issue before the court today. Mumfrey v. CVS Pharmacy, Inc.,
719 F.3d 392, 399 (5th Cir. 2013). In Bosky the court cites to two cases to
support its assertion that the court has held that specificied damage
estimates less than the minimum amount combined with other unspecified damage
claims may provide sufficient notice that an action is removable. Bosky v.
Kroger Texas, LP, 288 F.3d 208, 209 (5th Cir. 2002). Mumfrey overturns Bosky
on the grounds that the cited cases are amount dispute cases and not
timeliness disputes.


                                      9
jurisdictional amount. Id. Specifically, plaintiff sought lost

wages and argued that the defendant, as the plaintiff’s employer,

had access to the plaintiff’s salary, and could calculate the loss

wages to access whether the amount in controversy had been met.

Id.

  The court found that the removal clock was not triggered until

the defendant received a copy of an “amended pleading, motion,

order, or other paper from which” it was first ascertainable that

the case was removable. Id. The amended petition seeking $3,575,000

in damages was defendant’s first notice that the jurisdictional

amount was met. Id.

  Likewise, judges in this district have held that defendants are

not held to a due diligence standard in determining whether the

jurisdictional amount has been met where the plaintiff’s “other

paper” has not made it “unequivocally clear and certain” that the

amount in controversy has been met. See Quest v. Church Mut. Ins.

Co., No. CIV.A. 13-4872, 2013 WL 6044380, at *3 (E.D. La. Nov. 13,

2013) (holding that an email sent to defendant that included past

medical    bills   and   an   estimate    for   upcoming   medical   expenses

totaling $34,532.70 did not make it “unequivocally clear and

certain” that more than $75,000 was at issue and thus did not begin

the removal clock); Carter v. Strategic Rest. Acquisition Co. LLC,

No. CV 16-2673, 2016 WL 2825848, at *4 (E.D. La. May 13, 2016)

(holding    that    medical     records     which    included    a   surgery

                                     10
recommendation with estimated cost of $19,000 did not make it

unequivocally clear and certain that the amount-in-controversy requirement

exceeded $75,000); and Profit v. IAT Ins. Grp., No. CV 18-10897, 2019

WL    1349846,    at    *2   (E.D.    La.    Mar.      26,    2019)    (holding   that

documentation regarding plaintiff’s lower back pain, radiating

neck     pain    with   numbness      and        tingling,    failed    conservative

treatment, referral for pain management, cervical and lumbar MRIs

revealing       significant    stenosis           at   C5-6    and    C6-7,   records

indicating a doctor’s plan to proceed with cervical epidural

steroid injections, and medical bills totaling $11,328.30 did not

begin the removal clock because it did not make it “unequivocally

clear    and    certain”     that    the    amount      in    controversy     exceeded

$75,000) 2.

     Therefore, defendants’ thirty-day window for removal began upon

receipt of Dr. Wyatt’s recommendation that plaintiff undergo C5-

6, C6-7 anterior cervical discectomy and fusion estimated at

$53,656. Thus, defendants notice of removal filed on September 27,

2019 was timely.

        New Orleans, Louisiana this 3rd day of December, 2019



                                       ___________________________________
                                       SENIOR UNITED STATES DISTRICT JUDGE


2 Profit v. IAT Ins. Grp. notes that the removal clock did not begin because
there was no surgical recommendation, but makes reference that the outcome
may have been different had a surgical recommendation been made.


                                            11
